DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 07/25/2022.
Claim 6 has been canceled.
Claims 1-5, and 7-15 are presented for examination.
Examiner would like to thank Applicant Representative for amending independent claims.
Response to Arguments
Applicant’s arguments/amendments with respect to claims 1, and 15 have been fully considered and are persuasive.  The rejection of 35 USC 112 has been withdrawn. 
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/956,885 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. Applicants argued: “Independent claim 1 was rejected as being unpatentable over Zhao in view of Vasko. However, on page 22 of the Office Action, the Office indicates that claim 6 would be allowable if rewritten in independent form including all of the limitations of independent claim 1. In response, Applicant has amended independent claim 1 to include the allowable subject matter of dependent claim 6. Accordingly, Applicant respectfully asserts that independent claim 1 is allowable over Zhao and Vasko based on the incorporation of the allowable subject matter of dependent claim 6. Additionally, claims 2-5 and 10-14 are allowable for at least their dependency on independent claim 1. Accordingly, Applicant respectfully requests the Office remove the rejections of claims 1-5 and 10-14 under 35 U.S.C. §103 and grant an allowance thereof. Applicant has amended independent claim 15 in a similar manner to independent claim 1. Applicant respectfully asserts that independent claim 15 is allowable over Zhao and Vasko for at least the same reasons provided hereinabove for amended independent claim 1. Accordingly, Applicant respectfully requests the Office remove the rejection of claim 15 under 35 U.S.C. § 103 and grant an allowance thereof.”
Examiner respectfully agrees with the amendments. However, the subject matter of claim 6 included in the preamble instead on the body of the independent claims. As seen, the preamble as claimed does not considered a limitation and is of no significance to the claim construction. The claim preamble does not give any life, meaning, and vitality to the claim. The deletion of the preamble phrases does not affect the steps of the claimed invention. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0320768 A1 issued to Zhao et al in view of US Publication No. 2015/0074749 A1 issued to Vasko et al.

1. Zhao et al discloses a method for improving a chemical production process (See: Abstract, perform root-cause analysis on an industrial process), wherein a derivative chemical product is produced through a derivative chemical production process based on at least some derivative process parameters at a chemical production facility (Abstract, perform root-cause analysis on an industrial process…the method and system then select precursor candidates from the loaded process variables based on the cross-correlation scores and execute a parametric model for performing quantitative analysis of the selected precursor candidates), in which the chemical production facility comprises: 
wherein at least some derivative process parameters are measured from the derivative chemical production process by a production sensor computer system (See: par [0032] the system computers 101 and 102 may communicate with data server 103 to access collected data for measurable process variables from a historian database 111….the instrumentation computer 105 may in turn communicate the collected data to the data server 103 over communication network 108; par [0084] Fig. 6B collects historical process variable measurement relevant to C2 splitter flooding for developing a calibrated process model), and 
wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variables; par [0058] the data from the model parameters module may be loaded into the deployed first principles run-time model…the variable selection and preprocessing module receives additional process data from the data server…the deployed first principles run time model performs steady-state  calculation using loaded data, when the process reaches a steady-state, and provided output of the calculations to the deployed inferential run-time model, the deployed inferential run-time model uses the received output calculations to perform the prediction bias updates to correct the calculations of the continuous KPI estimations provided to the network environment 100),
wherein
wherein the computing module is within the facility, from the process model management computer system, wherein the derivative process parameters are provided to the computing module (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules), 
wherein the computing module determines modification data for updating the process model by a numerical analysis based on the derivative process parameters and the process model (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).
However, Zhao et al does not specify but Vasko et al discloses wherein the computing module prevents the derivative process parameters from being transferred outside the facility intranet, and wherein the computing module prevents read access to the process model and the modification data (See: par [0083] the request may comprise a request for remote read and/or write privileges to a particular configuration parameter of the industrial asset, which may be either expressly permitted or denied…if it is determined at step 1010 that the request is not permitted by the set of security policies, the methodology moves to step 1014, and the request to access the industrial asset is denied; par [0086] the network can include public networks such as the internet, intranets, and automation networks), and wherein the computing module prevents read access to the process model and the modification data (See: par [0083] the request may comprise a request for remote read and/or write privileges to a particular configuration parameter of the industrial asset, which may be either expressly permitted or denied…if it is determined at step 1010 that the request is not permitted by the set of security policies, the methodology moves to step 1014, and the request to access the industrial asset is denied).  
It would have been obvious before the effective filing date to combine the remote asset management as taught by Vasko et al to causality analysis using hybrid model of Zhao et al would be to afford the end user the ability to deny access to selected aspects of industrial asset for reasons of safety, security, or business interests (Vasko et al, par [0046]).

2. Zhao et al discloses the method according to claim 1, wherein the derivative process parameters comprise derivative process settings and derivative production measurements (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variable, including status, values, operators event messages, sequences of event data, laboratory data, pre-event and post-event data; par [0058] the internal settings of the first -principles run-time model and the inferential run-time model are stored at the model parameters module 270).  

3. Zhao et al discloses the method according to claim 1, wherein, the derivative process parameters comprise formulation data for specifying ingredients for the derivative chemical production process  (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variable, including status, values, operators event messages, sequences of event data, laboratory data, pre-event and post-event data).
  
4. Zhao et al discloses the method according to claim 3, wherein the derivative process settings are at least partially determined, based on derivative product specifications regarding properties of the derivative chemical product in connection with the process model  (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variable, including status, values, operators event messages, sequences of event data, laboratory data, pre-event and post-event data; par [0058] the internal settings of the first -principles run-time model and the inferential run-time model are stored at the model parameters module 270).  

5. Zhao et al discloses the method according to claim 1, wherein the modification data is transmitted to an update recipient computer system outside the facility (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).  
Zhao et al discloses communication network 108 but does not specify intranet (SeE: par [0086] the network can include public networks such as the internet, intranets, and automation networks).
It would have been obvious before the effective filing date to combine the remote asset management as taught by Vasko et al to causality analysis using hybrid model of Zhao et al would be to remotely viewing and configuring an industrial asset over a cloud infrastructure (Vasko et al, par [0002]).

10. Zhao et al discloses the method according to claim 5, wherein the precursor production data is at least partially based on precursor production measurements determined from the precursor production process (See: abstract, perform root-cause analysis on industrial process, ..load process data for an industrial process from a historian database and build a hybrid first-principled and inferential model…then select precursor candidates from the loaded variables based on the cross-correlation scores and execute a parametric model for performing quantitative analysis of the selected precursor candidates, resulting in a strength of correlation score for each precursor candidate).  

11. Zhao et al discloses the method according to claim 1, wherein the chemical production facility comprises computer Page 5 of 8controlled production devices for performing the derivative chemical production process and wherein the derivative process parameters are provided to the computer controlled production devices for controlling the derivative chemical production process (See: par [0032] the data server 103 may be further communicatively coupled to a distributed control system 104, or any other plant control system which may be configured with instruments 109A-109I; par [0034]).  

12. Zhao et al discloses the method according to claim 11, wherein when the updated process model is transmitted to the computing module, the computing module updates the derivative process settings (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).  

13. Zhao et al discloses the method according to claim 1, wherein  a plurality of derivative chemical products are produced at respective chemical production facilities, with each of the chemical production facilities comprising a separate respective facility intranet, wherein the process model is transmitted to respective computing modulesbias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).

14. Zhao et al discloses the method according to claim 13, wherein the modification data is transmitted to the process model management computer system from each computing module, wherein the process model is updated based on the respective modification data from each of the computing modules and wherein the updated process model is transmitted to each computing module for replacing the previous process model (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).

15. The instant claim recites substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.
Allowable Subject Matter
Claims 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 depends on an objected claim 8. Therefore, the claims are objected as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12/13/2022